Citation Nr: 0006607	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  94-48 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a left hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from October 1951 to June 
1972.

This appeal arises from an August 1994 rating decision in 
which the RO determined that new and material evidence had 
not been submitted to reopen the claim of service connection 
for a left hip disability.  In December 1996 and April 1999, 
the Board of Veterans' Appeals (Board) remanded the matter 
for additional evidentiary and due process development.  


FINDINGS OF FACT

1.  In November 1972, service connection for a left hip 
disorder was denied.  The veteran did not appeal.  

2.  Evidence received subsequent to the November 1972 
determination consists of VA examination and outpatient 
treatment reports, Social Security reports, a private 
physician's medical report, and a hearing transcript.  

3.  The foregoing evidence was not previously considered, but 
even when assuming its credibility, it is not so significant 
that it must be considered to decide the merits of the case.


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for a left hip disorder has not been 
submitted; therefore, the November 1972 decision is final.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. § 
3.156(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to claims being adjudicated on a finality basis, 
a finding that a claim is well grounded prior to finding that 
new and material evidence has been submitted is a legal 
nullity.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In 
this case it is noted however that in accordance with Graves 
v. Brown, 8 Vet. App. 522 (1996), the veteran has been 
apprised of evidence necessary to complete his application.  
38 U.S.C.A. § 5103(a) (West 1991).

The veteran avers that his current left hip disorder occurred 
as a result of an in-service motorcycle accident.  Thus, 
service connection for residuals of a left hip disorder is 
warranted.  Law and regulations provide that service 
connection may be established for a disability resulting from 
personal injury incurred in the line of duty, see 
38 U.S.C.A. §§ 1110, 1131 (West 1991); for a chronic disease, 
including arthritis, if manifest to a degree of 10 percent or 
more within one year from the date of separation from such 
service, see 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999); or for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (1999).

In November 1972 the RO denied entitlement to service 
connection for a left hip injury because the evidence did not 
show residuals of a left hip injury as claimed by the 
veteran.  In rendering that determination, the veteran's 
service medical records, showing although the veteran 
dislocated his hip during a 1953 motorcycle accident and 
complained of pain of the left hip, objective findings 
throughout service remained normal, and the September 1972 VA 
examination report noting that residuals of a left hip injury 
were not found.  That same month, notice of the RO's 
determination was mailed to the veteran.  He did not appeal.

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification; otherwise, the 
determination becomes final and it may not thereafter be 
reopened unless new and material evidence is presented with 
respect to the denied claim.  38 U.S.C.A. § 7105(c) (formerly 
38 U.S.C. § 4005(c) (1970)); 38 C.F.R. § 20.1103 (1999) 
(formerly 38 C.F.R. § 19.153 (1972)).   

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, it 
must be determined whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, i.e., the new evidence bears directly and 
substantially on the specific matter, and is so significant 
that it must be considered to fairly decide the merits of the 
claim.  Fossie v. West 12 Vet. App. 1 (1998); Hodge v. West, 
155 F.3d 1356 (Fed, Cir. 1998); Evans v. Brown, 9 Vet. 
App. 273 (1996).  When determining whether evidence is new 
and material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Second, if the evidence is new and material, the Board must 
reopen the claim and review all the evidence of record to 
determine the outcome of the claim on the merits.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

After the 1972 determination, the evidence consists of the 
following: VA hospital and outpatient treatment reports dated 
from November 1978 to March 1994, showing that in March 1994 
the veteran complained of pain of the left hip resulting from 
falls but examination revealed no tenderness over the left 
hip with palpation; a June 1994 VA examination report, 
disclosing that the veteran provided a history of dislocating 
his hip during a 1953 in-service motorcycle injury with 
subsequent dislocations, showing that x-ray findings were 
essentially normal although suggesting mild degenerative 
changes, and recording a diagnosis of suspected degenerative 
joint disease of the left hip; the veteran's March 1995 
personal hearing transcript, in which he testified that he 
had left hip pain resulting from a dislocation incurred 
during an in-service motorcycle accident and that he 
continued to receive treatment; Social Security 
Administration reports consisting of numerous VA and non-VA 
outpatient treatment reports and statements from the veteran, 
showing complaints of hip pain; and VA outpatient treatment 
reports dated from October 1996 to June 1999 showing 
treatment for unrelated disorders. 

Also of record is an August 1999 clinical report from W.B.G., 
M.D., and J.V.L., of the University of Missouri Health 
Sciences Center, showing that the veteran complained of mild 
discomfort of the hips, but clinical findings and x-ray 
findings of 1994, revealing no arthritis or malposition of 
the hips, were normal.  The impression was lumbar 
spondylolisthesis and spondylolysis, secondary.  The 
physician stated that the veteran's medical records indicated 
a dorsal spine injury.  It was possible, but not probable 
that the spondylolisthesis occurred as a result of the 
accident.  However, it was possible that the 
spondylolisthesis was exacerbated by the accident.  A 
diagnosis of a left hip disability was not made.  A September 
1999 VA examination report showing findings associated with 
unrelated disorders is also present.

After reviewing the foregoing medical evidence, the Board 
finds that although new, the evidence is not material.  The 
evidence does not bear directly and substantially upon the 
specific matter under consideration, and is not, by itself or 
in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  The 
newly submitted medical evidence merely shows that the 
veteran at times complains of discomfort and pain of the hip 
although clinical findings have remained normal.  In fact, 
the newly submitted medical evidence does not show that the 
veteran currently has a disability of the left hip.  See 
Sanchez-Benitez v. West, No. 97-1948 (U.S. Vet. App. Dec. 29, 
1999) (Holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.).  In June 1994, x-ray findings 
suggested mild degenerative changes and the diagnosis was 
suspected degenerative joint disease of the hip.  A definite 
diagnosis, however, was not made.  Additionally, on 
orthopedic examination in August 1999, clinical findings were 
normal and the examiner noted that the pelvic film in 1994 
showed no arthritis or malposition of the hip.  Again, no 
pertinent diagnosis was made.  Given the foregoing, the 
substance of the record remains unchanged, as medical 
evidence of a current hip disorder has not been presented.  
Thus, new and material evidence has not been submitted.

Subsequent to November 1972, in January 2000 the veteran also 
had a hearing before a member of the Board.  The hearing 
transcript is of record.  During the hearing, the veteran, 
through his representative, stated that Dr. G. had provided a 
medical opinion with respect to a secondary relationship 
between the veteran's hip disorder and service-connected 
right knee disorder.  Hearing Transcript (T.) at p. 2-3.  The 
veteran agreed that his hip disorder occurred as a result of 
an altered gait.  T. at p. 3.  The veteran's representative 
then stated that Dr. G's statement was evidence that had not 
been previously submitted to the RO, which bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the case.  T. at p. 4.  The 
veteran also testified that his hip disorder resulted from 
the 1953 motorcycle accident and since that accident the hip 
disorder had progressively worsened.  

Upon review of the veteran's testimony and the evidence of 
record, to include the above-referenced August 1999 medical 
report, the Board finds that the veteran's hearing testimony 
although new is not material.  The Board acknowledges the 
representative's assertions that in August 1999, a physician, 
on a secondary basis, related the veteran's hip condition to 
a service-connected knee disorder and/or to the in-service 
motorcycle accident.  However, review of the August 1999 
medical statement does not substantiate those assertions.  In 
this case, service connection for a knee disorder is not in 
effect.  (See September 1999 Rating Action).  It is also 
noted that the August 1999 report references the veteran's 
service-connected lumbar spondylolisthesis disability and 
records an impression of lumbar spondylolisthesis and 
spondylolysis, secondary.  Except for indicating that the 
veteran noted mild discomfort of the left hip although 
objective findings were normal, the examiner does not render 
a medical diagnosis of a left hip disorder or a medical 
opinion about the etiology of the veteran's claimed left hip 
disorder.  As such, in spite of the statements set forth 
during the veteran's hearing, the Board finds that the 
testimony presented is not new and material.  38 C.F.R. 
§ 3.156(a).

It is also noted that the veteran and his representative, as 
lay persons, are not competent to relate the veteran's 
current symptoms to service, any events of service, or any 
service-connected disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Additionally, lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  Routen v. Brown, 10 Vet. App. 183, 
186, (1997); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

After reviewing the aforementioned evidence and presuming the 
truthfulness of the veteran's statements, the Board concludes 
that the evidence submitted subsequent to the RO's November 
1972 determination establishes a similar clinical picture as 
was present when the RO previously considered the claim and 
is not so significant, by itself or in connection with 
evidence previously assembled, that it must be considered to 
fairly decide the merits of the claim.  New and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for a left hip disorder.  
38 C.F.R. §§ 3.104(a), 3.156(a).


ORDER

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a left hip 
disorder.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 



